Citation Nr: 0700590	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by: Stephen J. Besares, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) issued a decision in 
March 2005 denying the claim for service connection for 
diabetes mellitus.  The veteran appealed that decision to 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  The Court issued an Order in 
March 2006 which remanded the claim for compliance with the 
instructions in the Joint Motion for Remand.  In the Joint 
Motion for Remand the parties agreed that the records from 
the Social Security Administration pertaining to the veteran 
should be obtained.  The claim must be remanded for VA to 
request the veteran's records from the Social Security 
Administration in compliance with the Court's Order.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  VA should then readjudicate the claim 
for service connection for diabetes 
mellitus.  If the claim remands denied 
the veteran and his attorney should be 
issued a supplemental statement of the 
case.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



